Citation Nr: 0027987	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for vancomycin-
resistant enterococcal infection.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for vancomycin-resistant enterococcal 
infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1945 to 
July 1949.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Competent evidence of current disability associated with 
vancomycin-resistant enterococcal infection which is 
proximately due to or the result of service-connected total 
right knee replacement due to residuals following removal of 
semilunar cartilage has not been presented.

2.  Competent evidence of current disability associated with 
vancomycin-resistant enterococcal infection due to surgical 
treatment at a VA Medical Center has not been presented.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
vancomycin-resistant enterococcal infection, as secondary to 
service-connected total right knee replacement due to 
residuals following removal of semilunar cartilage, is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for compensation for vancomycin-resistant 
enterococcal infection under the provisions of 38 U.S.C.A. 
§ 1151 is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is service connected for total right knee 
replacement due to residuals following removal of semilunar 
cartilage.  In November 1995 he underwent revision of a 1991 
right total knee arthroplasty.  He contends that he developed 
a vancomycin-resistant enterococcal infection as a result of 
this surgery and that compensation is warranted for this 
infection on either the basis that it is a disability 
proximately due to a service connected disease or injury 
(38 C.F.R. § 3.310 (a)) or on the basis that he has suffered 
an injury as a result of hospitalization and surgical 
treatment resulting in additional disability (38 U.S.C.A. 
§ 1151).

Service connection was granted in December 1949 for residuals 
following removal of semilunar cartilage, right knee, 
symptomatic.  In April 1991, the appellant underwent right 
total knee arthroplasty for degenerative joint disease.  In a 
July 1991 rating decision, the service connected disability 
was recharacterized as total right knee replacement due to 
residuals following removal of semilunar cartilage.  

In November 1995, the appellant underwent a revision of the 
right total knee arthroplasty.  The operative report 
indicated that 3 interoperative cultures were taken and Gram 
stain reported as negative.  A November 1995 precaution 
notice indicated that the appellant had been colonized or 
infected in the past with vancomycin-resistant enterococcus.  
The site of infection referenced the November 1995 surgery 
date.  Post-operative physical therapy reports in November 
1995 demonstrated increasing range of motion.  A December 
1995 record indicated that the appellant needed antibiotics 
for a positive Pasteurella culture, status-post total knee 
arthroplasty.  A March 1996 record indicated the appellant 
had a Pasteurella infection after surgery.  He was treated 
with intravenous antibiotics for one week and then by oral 
antibiotics for 30 days.  He reported no fever, chills, pain 
or swelling since the surgery.  On examination, the right 
knee was not warm and was well healed.  The X-rays looked 
good.  There was no apparent active infection.  A later March 
1996 record indicated that the appellant had some problems 
post-operatively with pain, swelling and some question of 
infection.  Records were unavailable.  The appellant had been 
off antibiotics for 2 months.  He had no fevers and decreased 
pain.  The right knee was said to be improving.

The appellant filed a claim in November 1996 for compensation 
for a vancomycin-resistant enterococcal infection.

A VA examination was conducted in August 1996.  The appellant 
reported pain in his knees and swelling on an intermittent 
basis.  Weight-bearing for anything more than a short period 
of time caused bilateral knee pain and he had difficulty with 
squatting, stooping, or steps.  Examination of the right knee 
revealed a well-healed surgical scar.  He lacked 10 degrees 
from terminal extension and had 95 degrees of flexion.  He 
had pain on full flexion.  There was mild swelling and mild 
increased warmth in the right knee.  Stability was within 
normal limits for a total knee arthroplasty.  X-ray 
examination revealed the right knee prosthesis and no 
apparent complications.  Status-post revision arthroplasty of 
the right knee was diagnosed.  Right knee X-rays in June 1996 
revealed arthroplasty and no evidence of acute fracture or 
loosening.  In July 1996 the appellant reported that the knee 
pain had improved greatly.

In November 1996 he was referred to the infectious disease 
clinic based on the record of vancomycin-resistant 
enterococcus exposure noted in his chart and his desire for 
left knee arthroplasty.  In January 1997 he was seen at the 
infectious disease clinic and vancomycin-resistant 
enterococcus was indicated.  The examiner noted that there 
was a record in his files that referred to a Pasteurella 
infection and a later note that described vancomycin-
resistant enterococcal exposure.  The appellant still had 
pain, swelling and occasional redness with activity.  
Laboratory testing was normal except for a borderline C-
reactive protein and increased sedimentation rate.  On 
examination the knee looked normal.  No antimicrobial 
treatment was prescribed and he was cleared for left knee 
surgery if indicated.  He was discharged from the infectious 
disease clinic.

The right knee was evaluated in February 1997.  The history 
of enterococcus infection was noted.  The right knee was 
crepitant, the extensor mechanism intact, and range of motion 
was from 0-90 degrees.  He had pain on range of motion.  X-
rays revealed a well-placed, cemented prosthesis in good 
position and alignment.  Status-post right total knee 
arthroplasty with a history of infection was noted.  On a 
separate examination in February 1997 there were no signs of 
infection in the right knee.

A December 1997 record, the appellant reported pain in his 
right knee with swelling and heat.  On examination there was 
no heat and minimal swelling.  Range of motion was from 0-80 
degrees with minimal medial laxity.  Painful revision of a 
right total knee arthroplasty was diagnosed.  Per the 
appellant's report after his 1995 revision he had a culture 
that showed resistant enterococcus.

The appellant testified before the RO in April 1998.  He 
reported that after the surgery was completed in November 
1995 he underwent physical therapy.  All during that time and 
since, if he was on his feet too long he got a large amount 
of swelling in right knee and it would become very warm to 
the touch.  After that resolves, he was left with pain that 
felt like the bone was aching.  These are the same symptoms 
he had when vancomycin-resistant enterococcus infection was 
diagnosed.  The infection was discovered when the right knee 
was opened and a fluid came out that was orange in color with 
black flecks.  The doctor told him that it was an exotic 
strain that was not usually found in a knee joint.  It was 
never in his blood and he never had a blood sample that 
showed it.  The doctor told him that he was susceptible to 
reoccurrence.  No one had drawn any fluid out of his knee 
since to determine if the same infection is there, and he was 
refused antibiotics.  As a result, the pain, heat and 
swelling kept reoccurring.  When he saw the VA Medical Center 
doctor in February 1998 he was told that the organism was not 
totally active.  If it activated he would have swelling and 
tremendous heat.  He would have to return then and decide 
about additional surgery including fusion or amputation.

The Board remanded the appeal in May 1999.  The RO was 
instructed to consider the claim under the provisions of 
38 C.F.R. § 3.310(a) (1999) for service connection for 
disability proximately due to service connected disease or 
injury.  Further medical opinion was also requested.

A VA examination was conducted in August 1999.  The Remand 
and the claims folder were reviewed prior to and during the 
examination.  The medical/surgical history was noted.  The 
examiner could not locate any culture sensitivity reports 
that were alleged to have been obtained post-operatively.  
The appellant reported pain in his right knee with increased 
swelling and warmth associated with increased levels of 
activity.  The knee gave way.  On examination the appellant 
moved with a slight limp on the right.  He had a well-healed 
surgical scar.  The knee lacked 5 degrees of internal 
extension and had 90 degrees of flexion.  There was pain on 
motion.  Minimal swelling was noted and there was no evidence 
of redness, heat, or warmth.  There was mild medial and 
lateral laxity to stress.  X-rays revealed that the 
prosthesis was in place with normal alignment and no 
abnormalities.  The diagnosis was status-post revision 
arthroplasty of the right knee with a history of Pasteurella 
infection.  There was no documentation of vancomycin-
resistant enterococcus.  Based upon his review of the records 
as well as the physical examination the examiner could find 
no residual disability as a result of infection, but rather 
the problems were related to the fact that the appellant had 
5 prior surgeries on the knee including the revision 
arthroplasty.  Although there was mention of a Pasteurella 
infection in the records, there were no culture sensitivity 
studies that would help to clarify the matter.  In any event, 
the infectious disease clinic note dated in January 1997 
indicated no need for antibiotic treatment and in fact, 
clearance for left knee surgery was given.  An orthopedic 
note from 1997 indicated no sign of infection and no clinical 
evidence of infection was noted on this examination.

In August 1999, the Chief of Staff responded to the RO's 
request for a medical opinion stating when the enterococcus 
infection was first identified and whether there was any 
relationship between the service connected knee disorder, the 
treatment of the service connected knee disorder and the 
development of the vancomycin-resistant enterococcus.  The 
response indicated that after review of the record it was 
determined that there were no culture studies reported in the 
chart or enough data to comment on the question.


Service connection for vancomycin-resistant enterococcal 
infection:

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The appellant has not claimed that a 
vancomycin-resistant enterococcal infection was incurred in 
service.  No competent medical opinion links vancomycin-
resistant enterococcus to service, therefore claims for 
service connection on a direct basis are not well grounded 
and otherwise lack merit.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table).  The appellant 
has not alleged that the condition was incurred in combat, 
therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Reiber 
v. Brown, 7 Vet. App. 513, 516 (1995).

In this case, the appellant is service connected for total 
right knee replacement due to residuals following removal of 
semilunar cartilage.  There is evidence that when the 
appellant underwent surgery in relation to his service 
connected right knee, an infection was indicated.  It is 
unclear whether this was post-operative or previously present 
in the knee.  

However, a well-grounded claim for secondary service 
connection requires competent medical evidence that there is 
disability due to or the result of the service connected 
condition or that there was aggravation of a non-service 
condition by a service connected condition.  Because the 
appellant has failed to bring forth evidence that satisfies 
this requirement, his claim is not well grounded.  There is 
no competent evidence of disability.  A medical examination 
or other medical evidence that shows that the veteran 
currently suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of 
a present disability there can be no valid claim.  The Board 
accepts that the service connected knee was infected; 
whether pre-operatively or post-operatively has not been 
established, but the Board is satisfied that an infection 
(vancomycin-resistant enterococcus or Pasteurella 
infections) may have been present in the service connect 
right knee.  However, competent evidence of residual 
disability associated with the right knee infection has not 
been presented.  Since the infection was identified in 1995, 
no examiner has identified a present infection, a chronic 
infection, or residuals from the infection.  The opposite 
has been shown, in that the examiner in August 1999 
specifically indicated there was no residual disability 
associated with the infection.  Multiple examiners 
identified a well-healed right knee and no signs or symptoms 
of infection on examination.  No competent examiner has 
stated that there was aggravation of a non-service condition 
by service connected total right knee replacement.  
Accordingly, the claim is not well grounded under this 
theory of entitlement.

The Board has considered the appellant's testimony.  In a 
secondary service connection claim, the question centers on 
the relationship of one condition to another.  Such a 
relationship is not susceptible to informed lay observation 
and thus, for there to be credible evidence of such a 
relationship, medical evidence is required.  See, e.g., 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  Lay testimony 
is competent only when it regards the observable features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  The appellant is competent to 
note and report that his right knee swells or is hot.  He 
lacks the medical training and expertise to provide 
competent evidence that there is residual disability 
associated with the infection.  The Board has also 
considered his testimony that he had been told by doctors 
that the organism could become active and that he had a 
disease that was subject to reoccurrence.  Any statement of 
the appellant as to what a doctor told him is insufficient 
to establish a medical diagnosis.  The connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute medical evidence, and therefore, 
could not ground a claim, Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995), Marciniak v. Brown, 10 Vet. App. 198 
(1997).


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for vancomycin-resistant enterococcal 
infection:

The appellant's second theory of entitlement to service 
connection for vancomycin-resistant enterococcal infection is 
premised on 38 U.S.C.A. § 1151.  Because the claim was filed 
on November 27, 1996, the version of § 1151 that is 
applicable to this case is the version that existed prior to 
its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996); Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd 
sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  

The pre-amendment version of § 1151 provides, in relevant 
part, that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, ... not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to or 
the death of such veteran, disability or death compensation 
under this chapter and dependency and indemnity compensation 
under chapter 13 of this title shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  38 U.S.C.A. § 1151 (West 1991).  The 
implementing regulations are at 38 C.F.R. § 3.358 (1998 as 
amended).

A well grounded claim under the prior version of 38 U.S.C.A. 
§ 1151 requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Jones v. West, 12 Vet. App. 460 
(1999); Jimison v. West, 13 Vet. App. 75 (1999).

The appellant's claim is not well grounded as he has failed 
to offer competent, medical evidence of a current disability 
associated with a vancomycin-resistant enterococcal infection 
or a Pasteurella infection.  The Board has accepted that 
there may have been an infection associated with his service 
connected right knee that was identified at the time he 
underwent a total knee arthroplasty in November 1995.  
However, competent evidence that this infection resulted in 
additional disability has not been presented.  Rather, a 
competent examiner in August 1999 stated that upon review of 
all of the medical evidence of record that there was no 
residual disability as a result of an infection.  All of the 
disability associated with the appellant's right knee was due 
to multiple right knee surgeries, for which the appellant is 
service connected.  Other examiners have indicated that the 
right knee is healed post-operatively.  In the absence of 
competent evidence that establishes a current disability as a 
result of hospital or surgical treatment, the claim is not 
well grounded.  

The Board has considered the appellant's testimony, however 
he lacks the medical training and expertise to offer 
competent testimony that would establish a current disability 
associated with vancomycin-resistant enterococcus infection.  
Layno, 6 Vet. App. at 469-70.

When the veteran has not met this initial burden of 
submitting a well-grounded claim, VA has no further duty to 
assist him in developing facts pertinent to his claim, 
including no duty to provide him with another medical 
examination.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Although when a claim is not well grounded VA does 
not have a statutory duty to assist a claimant in developing 
facts pertinent to the claim, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim. Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the VA fulfilled its obligation 
under section 5103(a) in the Supplemental Statement of the 
Case issued in December 1999.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence that may exist 
or could be obtained).  See also Epps v. Brown, 9 Vet. App. 
341 (1996) (sec. 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence that pertains to the claim under 
consideration) and Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(VA's duty is just what it states, a duty to assist, not a 
duty to prove a claim).

Finally, because the Board will not reach the merits of the 
appellant's claims, the Board need not address the 
application of the benefit-of-the-doubt rule.  See Martinez 
v. Brown, 6 Vet. App. 462, 464 (1994) in the context of a 
well-grounded claim the benefit-of-the-doubt doctrine applies 
to the adjudication of the merits of a claim; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Service connection for vancomycin-resistant enterococcal 
infection is denied.  The claim for compensation pursuant to 
38 U.S.C.A. § 1151 for vancomycin-resistant enterococcal 
infection is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 

